Exhibit 10.1

AMENDMENT NO. 2

TO

OMNIBUS AGREEMENT

This AMENDMENT NO. 2 TO OMNIBUS AGREEMENT (this “Amendment”), dated as of
November 30, 2015 is made and entered into among 8point3 Operating Company, LLC,
a Delaware limited liability company (the “Operating Company”), 8point3 General
Partner, LLC, a Delaware limited liability company (the “YieldCo General
Partner”), 8point3 Holding Company, LLC, a Delaware limited liability company
(“Holdings”), 8point3 Energy Partners LP, a Delaware limited partnership (the
“Partnership”), First Solar, Inc., a Delaware corporation (“First Solar”) and
SunPower Corporation, a Delaware corporation (“SunPower” and, together with
First Solar, each a “Sponsor” and collectively, the “Sponsors”).  The
above-named entities are sometimes referred to in this Amendment as a “Party”
and collectively as the “Parties.

WITNESSETH

WHEREAS, the Parties entered into that certain Omnibus Agreement on June 24,
2015 and that certain Amendment No. 1 to Omnibus Agreement on August 11, 2015
(collectively, the “Agreement”); and

WHEREAS, the Parties desire to further amend the Agreement to reflect the
Parties’ agreement as to certain matters set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

Section 1.01   Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.

Section 1.02   Amendments.

(a)    The first two sentences of Section 2.2(b) of the Agreement shall be
replaced in their entirety with the following text:

“(b)    With respect to the Projects listed on Schedule I for which the
Scheduled COD will occur after the Effective Date:

 

(i)    the Sponsor that, directly or indirectly, contributed one or more of such
Projects to the Operating Company shall pay to the Operating Company an amount
equal to the positive difference (if any) of the aggregate amount of Projected
Distributed Cash for all such Projects contributed by such Sponsor during the
period beginning on the Effective Date until each Project’s Scheduled

 

--------------------------------------------------------------------------------

 

COD less the aggregate amount of Distributed Cash attributable to all such
Projects during such period (such amount, “Pre-COD True-Up Damages”); and

 

(ii)    to the extent any Project listed on Schedule I fails to achieve
Commercial Operation on or prior to such Project’s Scheduled COD, the Sponsor
that contributed such Project to the Operating Company shall pay to the
Operating Company an amount equal to the positive difference (if any) of the
Projected Distributed Cash for such Project during the period beginning on such
Project’s Scheduled COD until such Project’s COD less the amount of Distributed
Cash attributable to such Project during such period (such amounts, “COD Delay
Damages”).

 

Pre-COD True-Up Damages, if any, to be paid by either Sponsor shall be paid by
such Sponsor no later than the 45th day after the latest Scheduled COD for all
Projects contributed by such Sponsor.”

Section 1.03   Continuity.  Except as expressly modified hereby, the terms and
provisions of the Agreement and all instruments, agreements or other documents
executed and delivered in connection therewith shall continue in full force and
effect. Whenever the “Agreement” is referenced in the Agreement or any of the
instruments, agreements or other documents executed and delivered in connection
therewith, such references shall be deemed to mean the Agreement as modified
hereby.

Section 1.04   Parties in Interest.  This Amendment is binding upon and is for
the benefit of the Parties hereto and their respective successors and permitted
assigns.  This Amendment is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Amendment.

Secion1.05   Severability.  Whenever possible each provision and term of this
Amendment will be interpreted in a manner to be effective and valid.  If any
term or provision of this Amendment or the application of any such term or
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof, or the application of such term or provision to Persons or
circumstances other than those as to which it has been held invalid, illegal or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby.  If any term or provision of this
Amendment is held to be prohibited or invalid, then such term or provision will
be ineffective only to the extent of such prohibition or invalidity without
invalidating or affecting in any manner whatsoever the remainder of such term or
provision or the other terms and provisions of this Amendment.  Upon
determination that any other term or provision of this Amendment is invalid,
void, illegal, or unenforceable, a court of competent jurisdiction will modify
such term or provision so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible under the Law.

2

--------------------------------------------------------------------------------

 

Section 1.06   Facsimile; Counterparts.  Any Party may deliver executed
signature pages to this Amendment by facsimile transmission to the other
Parties, which facsimile copy shall be deemed to be an original executed
signature page.   This Amendment may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute a single instrument.

Section 1.07   GOVERNING LAW.  THIS AMENDMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
as of the date first above written and delivered in their names by their
respective duly authorized officers or representatives.

8point3 Energy Partners LP

 

 

 

By: 8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Mandy Yang

 

 

Name: Mandy Yang

 

 

Title: Chief Accounting Officer

 

 

 

8point3 General Partner, LLC

 

 

 

By:

 

/s/ Mandy Yang

 

 

Name: Mandy Yang

 

 

Title: Chief Accounting Officer

 

 

 

8point3 Operating Company, LLC

 

 

 

By: 8point3 Energy Partners LP, its managing member

 

 

 

By: 8point3 General Partner, LLC, its general partner

 

 

 

By:

 

/s/ Mandy Yang

 

 

Name: Mandy Yang

 

 

Title: Chief Accounting Officer

[Signature Page to Amendment No. 2 to Omnibus Agreement]

--------------------------------------------------------------------------------

 

8point3 Holding Company, LLC

 

 

 

By: First Solar 8point3 Holdings, LLC, its member

 

 

 

By:

 

/s/ Jason Dymbort

 

 

Name: Jason Dymbort

 

 

Title: Vice President and Secretary

 

 

 

By: SunPower YC Holdings, LLC, its member

 

 

 

By:

 

/s/ Natalie Jackson

 

 

Name: Natalie Jackson

 

 

Title: Vice President

 

 

 

First Solar, Inc.

 

 

 

By:

 

/s/ Alex Bradley

 

 

Name: Alex Bradley

 

 

Title: Vice President

 

 

 

SunPower Corporation

 

 

 

By:

 

/s/ Natalie Jackson

 

 

Name: Natalie Jackson

 

 

Title: Vice President

 

[Signature Page to Amendment No. 2 to Omnibus Agreement]